
	
		II
		112th CONGRESS
		2d Session
		S. 2035
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2012
			Mr. Moran (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide support for workforce residential housing, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Workforce Residential Housing Act
			 of 2011.
		2.Workforce
			 residential housingSection
			 513 of the National Housing Act (12 U.S.C. 1731b) is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 or (2) and inserting (2); and
				(B)by inserting
			 before the period at the end the following: , or (3) the project is for
			 workforce residential housing property and is covered by a mortgage insured
			 under section 207; and
				(2)in subsection
			 (e)—
				(A)by striking
			 and (2) and inserting (2); and
				(B)by inserting
			 before the period at the end the following: , and (3) the term
			 workforce residential property means multifamily housing that
			 rents units for a minimum stay of 7 days and does not provide retail hotel
			 amenities, as defined by the Secretary.
				
